NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0253n.06
                                Filed: April 4, 2005

                                                     No. 04-1638

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT


METODIJA DIMOVSKI, VALENTINA                                          )
DIMOVSKA, and STEFAN DIMOVSKI,                                        )          ON APPEAL FROM THE
                                                                      )          UNITED STATES DISTRICT
         Petitioners-Appellants,                                      )          COURT FOR THE EASTERN
                                                                      )          DISTRICT OF MICHIGAN
v.                                                                    )
                                                                      )              MEMORANDUM
TOM RIDGE, SECRETARY OF HOMELAND                                      )                OPINION
SECURITY and JOHN A. MATA, FIELD                                      )
DIRECTOR, BUREAU OF IMMIGRATION AND                                   )
CUSTOMS ENFORCEMENT, MIAMI, FLORIDA,                                  )

         Respondents-Appellees.


BEFORE: NORRIS and BATCHELDER, Circuit Judges; and MILLS, District Judge.*

          PER CURIAM. Petitioners appeal from an Order of the district court dismissing their

petition for a writ of habeas corpus and dissolving a temporary stay of removal.

       Having carefully considered the record on appeal, the briefs of the parties and the applicable

law, we are not persuaded that the district court erred in dismissing the petition and dissolving the

stay of removal.

      Because the reasoning which supports the Order has been articulated by the district court, the

issuance of a detailed written opinion by this court would be duplicative and serve no useful

purpose. Accordingly, the Order of the district court is affirmed upon the reasoning employed by


         *
          The Honorable Richard Mills, United States District Court Judge for the Central District of Illinois, sitting by
designation.
No. 04-1638
Dimovski v. Sec. Homeland Security

that court in its Opinion and Order, dated April 13, 2004. We note that the district court’s reasoning

is buttressed by an opinion issued by the Supreme Court after the district court’s opinion was filed,

Rumsfeld v. Padilla, 124 S. Ct. 2711 (2004).




                                                -2-